DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Bacillus subtilus, and sucrose, corresponding to claims 1-5 and 7-9, in the reply filed on 11/09/2020 is acknowledged. Claims 6 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are broadly drawn to a liquid composition comprising probiotic bacteria and at least 60% sweetener weight by volume, wherein the said probiotic bacteria retains at least 75% of its cellular viability of the original 
The instant claims recite judicial exceptions in the form of naturally occurring probiotic bacteria (e.g., Bacillus subtilus) and naturally occurring sweeteners (e.g., sucrose, glucose, fructose, etc.). Wang et al (Chin. J. Chem. Eng., 23:744-754 (2015)) evidences “Bacillus subtilis is gram-positive, aerobic, endospore-forming rod commonly found in soil, water and in association with plants.” (Page 744, Introduction). Das (Nutrition, 31:249-257 (2015)) evidences glucose, fructose, and sucrose are naturally occurring saccharides. (Page 250). In some embodiments, the instant claims further recite, e.g., pH modifiers, which would reasonably include naturally occurring compounds such as sodium hydroxide, sodium phosphates, lime, sulfuric acid, etc.
It is noted instant claim 1 recites that “said probiotic bacteria retains at least 75% of its cellular viability of the original value as measured by the spore count.” However, this would encompass virtually any de minis period of time, e.g., 2 seconds, after introduction of probiotic bacteria into a liquid composition. Instant claim 1 also encompass simply freezing the liquid composition, which would place the probiotic bacteria into a natural stasis. (Compare instant claim 1 with instant claim 3 that explicitly requires the liquid composition to be “stored at ambient storage conditions for a period of at least 6 to 24 months.”). 
The instant claims are drawn to a natural combination of naturally occurring probiotic bacteria and sweeteners that, alone or combination, would not possess any markedly different characteristics from their naturally occurring counterparts. Simply mixing two or more judicial exceptions together does not automatically impart subject matter eligibility. Indeed, in nature, carbohydrates (e.g., glucose and sucrose) would be a natural substrate for naturally occurring B. subtilus. As such, the instant claims recite a judicial exception in the form of a natural phenomenon (STEP 2A, PRONG ONE: YES).
The instant claims are broadly drawn to a generic “liquid composition” comprising only the judicial exceptions, and not a method of using the liquid composition. As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application (STEP 2A, PRONG TWO: NO).
As discussed above, the instant claims are broadly drawn to a generic “liquid composition” comprising only the judicial exceptions. As such, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions; i.e., the instant claims are limited to only naturally occurring probiotic bacteria and sweeteners in a liquid composition, which is recited at a high level of generality (STEP 2B: NO). 
Accordingly, the instant claims do not constitute patent eligible subject matter. 
Claim Rejections - 35 USC § 112-Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112-Scope of Enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) sucrose; and 2) probiotic bacteria from the genera Bacillus and Lactobacillus, does not reasonably provide enablement for virtually any sweetener and probiotic bacteria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, make the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Here, the instant claims are broadly drawn to a liquid composition comprising probiotic bacteria and at least 60% sweetener weight by volume, wherein the said probiotic bacteria retains at least 75% of its cellular viability of the original value as measured by the spore count. The level of skill in the art is high, and would include, e.g., Ph.D. level microbiologists. 
Smith et al (US 2014/0314719) teaches liquid probiotic compositions suffer from a loss of viability over time. (¶¶ 0083-0087). Likewise, Skop et al (US 2006/0263344) teaches liquid formulations containing probiotic organisms must be kept refrigerated to keep the organisms viable. (¶ 0011). Skop further teaches liquid probiotic formulations have a very short shelf life. (¶ 0011). Tournade et al (WO 2005/089560) teaches liquid probiotic compositions are stabilized by excluding carbohydrates (such as sucrose, lactose, etc.) that can be metabolized by specific microorganisms. (Page 7, lines 5-30). As such, there is no predictably in the art that virtually any sweetener can be utilized to stabilize virtually any probiotic bacteria. 
The instant specification only exemplifies and reduces to practice the use of probiotic bacteria from the genera Bacillus and Lactobacillus. Indeed, the instant specification discloses “[i]t has been now found that liquid compositions comprising probiotic bacteria of the genera bacillus/lactobacillus, are stable at ambient storage conditions in the presence of sweeteners Bifidobacterium, Enterococcus, Streptococcus, Pediococcus, Leuconostoc, Escherichia, etc. (See Fijan, Int. J. Environ. Res Public Health, 11:4745-4767 (2014), Abstract). 
Likewise, the instant specification indicates that sucrose is required to stabilize probiotic bacteria from the genera Bacillus and Lactobacillus. For example, the instant specification discloses liquid probiotic compositions using only sorbitol (Example 11), mannitol (Example 13), or glycerol (Example 15) are not stable. The instant specification offers no working examples or guidance to stabilize probiotic bacteria from the genera Bacillus and Lactobacillus in the absence of sucrose; i.e., the instant specification demonstrates that sucrose is necessary to stabilize Bacillus or Lactobacillus in a liquid composition. In view of the foregoing, a vast quantity of experimentation would be needed to make the invention based on the content of the disclosure. 
Taken together, the instant specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, make the invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al (US 2011/0070334) in view of Jung et al (US 2013/0295055).
Rangavajla teaches a composition comprising a probiotic bacteria, e.g., Bacillus subtilis, in a stabilization mixture comprising 70% to 85% carbohydrate, e.g., sucrose, on a dry basis (¶¶ 0041 0045, 0047, and 0051-0053). Rangavajla teaches the stabilization mixture necessitates an improved shelf-life and stability. (¶¶ 0019, 0025, 0028, 0052 and 0082). Rangavajla further teaches the stabilization mixture can be added to a nutritional product in a liquid form. (¶¶ 0053, 0057, 0066 and 0084). As such, Rangavajla teaches that probiotic bacteria, such as B. subtilis, can be stabilized to enhance self-life in the presence of high concentrations of carbohydrates, including 70%-85% sucrose. 
Likewise, Jung teaches liquid probiotic compositions can be stabilized by the addition of liquid stabilizers, such as sucrose, to the composition. (¶¶ 0012 and 0063). Jung teaches “the liquid stabilizer can increase survivability of the liquid lactic acid bacteria.” (¶ 0063). Jung also teaches the addition of pH modifiers, e.g., an organic acid, to obtain a desired pH. (¶¶ 0014 and 0048-0049).	Taken together, the prior art recognized that sweeteners, such as sucrose, could be utilized to stabilize probiotic bacteria, such as B. subtilis, in liquid compositions. As such, one of ordinary skill in the art would have been motivated to add, e.g., high concentrations of sucrose to a liquid probiotic composition of B. subtilis in order to advantageously enhance the shelf-life of the composition with a reasonable expectation of success. 
As discussed above, instant claim 1 requires that the “probiotic bacteria retains at least 75% of its cellular viability of the original value as measured by the spore count.” However, this would encompass any de minis period of time, including seconds, minutes, etc. Only instant e.g., at least 60%, to stabilize probiotic bacteria in a liquid composition for a desired duration (e.g., at least 6 to 24 months at ambient storage conditions) and viability (e.g., 75% cellular viability) with a reasonable expectation of success. See MPEP § 2144.05(II)(A). 
Likewise, one of ordinary skill in the art would have been free to utilize a desired number of spores, e.g., 0.2x109 cfu/5ml to 10x109 cfu/5ml, in the composition taught by Rangavajla and Jung with a reasonable expectation of success. See MPEP 2144.05(II)(A).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0037811
Tripathi et al. J. Funct. Foods, 9:225-241 (2014)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651